                                                                                        EXHIBIT
10.2
 


Norwegian Shipbrokers' Association's Memo-
random of Agreement for sale and purchase of
ships. Adopted by the Baltic and International
Maritime Council (BIMCO) in 1956.
Code-name
SALEFORM 1993
Revised 1968,1983 and 1986/87.


MEMORANDUM OF AGREEMENT


Dated:  as of January 24, 2007

   
Beekman Shipping Corp., Majuro, Marshall Islands
hereinafter called the Sellers, have agreed to sell, and
1
         
Rushmore Shipping LLC, Majuro, Marshall Islands
hereinafter called the Buyers, have agreed to buy
2
   
Name:
“LAGUNA BELLE”
3
 
Classification Society/Class: Lloyd’s Register
   
4
Built:       1996                   By:       Dalian S.B. Heavy Industry Co.,
Ltd., China
5
Flag:  Phil/Pan                    Place of Registration:  Manila/Panama
 
6
Call Sign:  DYOZ/3EIE5                       Grt/Nrt:          19,354/9,614
7
Register Number:    MNLA000677/35008-PEXT
8
   
hereinafter called the Vessel, on the following terms and conditions:
9
   
Definitions
10
   
“Charter” as defined in Clause 17
11
   
“Banking Days” as defined in the Charter.
12
   
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa,
13
a registered letter, telefax or other modern form of written communication.
14
   
“Classification Society” or “Class” means the Society referred to in line 4
15
   
1. Purchase Price $45 Million En Bloc for the Vessel and the Seminole Princess
as part of sale/charter back Arrangement. See Clause 17.
16
         
2. Deposit
17
       
18
       
21
       
22
       
23
3. Payment
25
   
The said Purchase Price shall be paid in full free of bank charges to Sellers,
less: (i) Sellers’ Credit per Clause 32 of the Charter; and (ii) the balance of
the 2% fee per clause 49(1)(b) of the Charter
26
         
4. Inspections
30
   
a)* The Buyers have inspected and accepted the Vessel’s classification records.
The Buyers
31
have also inspected the Vessel
at/in                                                                                                      
32
and have accepted the Vessel following this inspection and the sale is outright
and definite,
33
and subject only to the terms and conditions of this Agreement.
34
b)* The Buyers shall have the right to inspect the Vessel’s classification
records and declare                  
35
whether same are accepted or not
within                                                                                               
36
The Sellers shall provide for the inspection of the Vessel at/in
37
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the
38
Buyers cause undue delay they shall compensate the Sellers for the losses
thereby incurred.
39
The Buyers shall inspect the vessel without opening up and without cost to
Sellers.
40
During the inspection, the Vessel’s deck and engine logs shall be made available
for
41
examination by the Buyers. If the Vessel is accepted after such inspection, the
sale shall
42
become outright and definite, subject only to the terms and conditions of this
Agreement,
43
provided the Sellers receive written notice of acceptance from the Buyers within
72 hours
44
after completion of such inspection.
45
Should notice of acceptance of the Vessel’s classification records and of the
Vessel not be
 
46
received by the Sellers as aforesaid, the deposit together with interest earned
shall be
47
released immediately to the Buyers, whereafter this Agreement shall be null and
void.
48
           
50
5. Notices, time and place of delivery
     
a) The Vessel will be delivered on a mutually convenient agreed date as she is
at such port or place as the Vessel may be located on the agreed date.
51
   
a) The Sellers shall keep the Buyers well informed of the Vessel’s itinerary and
shall
52
provide the Buyers with , , and days notice of the estimated time of arrival at
the
53
intended place of underwater inspection/delivery. When the Vessel is at the
place 54
 
of delivery and in every respect physically ready for delivery in accordance
with this
55
Agreement, the Sellers shall give the Buyers a written Notice of Readiness for
delivery.
56
b) The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in
57
     
58
Expected time of delivery:
60
   
Date of cancelling (see Clause 5c) and 14): February 1, 2007
61
c) If the Sellers anticipate that, notwithstanding the exercise of due diligence
by them, the
62
Vessel will not be ready for delivery by the cancelling date they may notify the
Buyers in
63
writing stating the date when they anticipate that the Vessel will be ready for
delivery and
64
propose a new cancelling date. Upon receipt of such notification the Buyers
shall have the
65
option of either cancelling this Agreement in accordance with Clause 14 within
66
twenty-four hours of receipt of the notice or of accepting the new date as the
new cancelling date. If the
67
Buyers have not declared their option within twenty-four hours of receipt of the
Sellers’
68
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification
69
shall be deemed to be the new cancelling date and shall be substituted for the
cancelling
70
date stipulated in line 61.
71
   
If this Agreement is maintained with the new cancelling date all other terms and
conditions
72
hereof including those contained in Clauses 5 a) and 5 c) shall remain unaltered
and in full
73
force and effect. Cancellation or failure to cancel shall be entirely without
prejudice to any
74
claim for damages the Buyers may have under Clause 14 for the Vessel not being
ready by
75
the original cancelling date.
76
     
78
 
79
6. Drydocking/Divers Inspection
80
   
a)** The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the
81
Classification Society of the Vessel’s underwater parts below the deepest load
line, the
82
extent of the inspection being in accordance with the Classification Society’s
rules. If the
83
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
84
broken, damaged or defective so as to affect the Vessel’s class, such defects
shall be made
85
good at the Sellers’ expense to the satisfaction of the Classification Society
without
86
condition/recommendation.
87
   
b)** (i) The Vessel is to be delivered without drydocking. However, the Buyers
shall
88
have the right at their expense to arrange for an underwater inspection by a
diver approved
89
by the Classification Society prior to the delivery of the Vessel. the Sellers
shall at their
90
cost make the Vessel available for such inspection. The extent of the inspection
and the
91
conditions under which it is performed shall be to the satisfaction of the
Classification
92
Society. If the conditions at the port of delivery are unsuitable for such
inspection, the
93
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery
94
port.
95
   
(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line
96
are found broken, damaged or defective so as to affect the Vessel’s class, then
unless
97
repairs can be carried out afloat to the satisfaction of the Classification
Society, the Sellers
98
shall arrange for the Vessel to be drydocked at their expense for inspection by
the
99
Classification Society of the Vessel’s underwater parts below the deepest load
line, the
100
extent of the inspection being in accordance with the Classification Society’s
rules. If the
101
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
102
broken, damaged or defective so as to affect the Vessel’s class, such defects
shall be made
103
good by the Sellers at their expense to the satisfaction of the Classification
Society
104
without condition/recommendation*. In such event the Sellers are to pay also for
the cost of
105
the underwater inspection and the Classification Society’s attendance.
106
   
(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry-
107
docking facilities are available at the port of delivery, the Sellers shall take
the Vessel
108
to a port where suitable drydocking facilities are available, whether within or
outside the
109
delivery range as per Clause 5 b). Once drydocking has taken place the Sellers
shall deliver
110
the Vessel at a port within the delivery range as per Clause 5 b) which shall,
for the
111
purpose of this Clause, become the new port of delivery. In such event the
cancelling date
112
provided for in Clause 5 b) shall be extended by the additional time required
for the
113
drydocking and extra steaming, but limited to a maximum of 14 running days.
114
   
c) If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above
115
(i) the Classification Society may require survey of the tailshaft system, the
extent of
116
the survey being to the satisfaction of the Classification surveyor. If such
survey is not
117
required by the Classification Society, the Buyers shall have the right to
require the tailshaft
118
to be drawn and surveyed by the Classification Society, the extent of the survey
being in
119
accordance with the Classification Society’s rules for the tailshaft survey and
consistent with
120
the current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they
121
require the tailshaft to be drawn and surveyed not later than by the completion
of the
122
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be
123
arranged by the Sellers. Should any parts of the tailshaft system be condemned
or found
124
defective so as to affect the Vessel’s Class, those parts shall be renewed or
made good at
125
the Sellers’ expense to the satisfaction of the Classification Society without
126
condition/recommendation*.
127
(ii) the expenses relating to the survey of the tailshaft system shall be borne
128
by the Buyers unless the Classification Society requires such survey to be
carried out, in
129
which case the Sellers shall pay these expenses. The Sellers shall also pay the
expenses
130
if the Buyers require the survey and parts of the system are condemned of found
defective
131
or broken so as to affect the Vessel’s Class*.
132
   
(iii) the expenses in connection with putting the Vessel in and taking her out
of
133
drydock, including the drydock dues and the Classification Society’s fees shall
be paid by
134
the Sellers if the Classification Society issues any condition/recommendation*
as a result
135
of the survey or if it requires survey of the tailshaft system. In all other
cases the Buyers
136
shall pay the aforesaid expenses, dues and fees.
137
   
(iv) the Buyers’ representative shall have the right to be present in the
drydock, but
138
without interfering with the work or decisions of the Classification surveyor.
139
(v) the Buyers shall have the right to have the underwater parts of the Vessel
140
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the
141
Classification surveyor’s work, if any, and without affecting the Vessel’s
timely delivery. If
142
however, the Buyers’ work in drydock is still in progress when the Sellers have
143
completed the work which the Sellers are required to do, the additional docking
time
144
needed to complete the Buyers’ work shall be for the Buyers’ risk and expense.
In the event
145
that the Buyers’ work requires such additional time, the Sellers may upon
completion of the
146
Sellers’ work tender Notice of Readiness for delivery whilst the Vessel is still
in drydock
147
and the Buyers shall be obliged to take delivery in accordance with Clause 3,
whether
148
the Vessel is in drydock or not and irrespective of Clause 5 b).
149
   
* Notes, if any, in the surveyor’s report which are accepted by the
Classification Society
150
without condition/recommendation are not to be taken into account.
151
     
153
7. Spares/bunkers, etc.
154
   
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore.
155
All spare parts and spare equipment including spare tail-end shaft(s) and/or
spare
156
propeller(s)/propeller blade(s), if any, belonging to the Vessel at the time of
inspection used or unused,
157
whether on board or not shall become the Buyers’ property, but spares on order
are to be
158
excluded. Forwarding charges, if any, shall be for the Buyers’ account. The
Sellers are not required to
159
replace spare parts including spare tail-end shaft(s) and spare
propeller(s)/propeller blade(s) which
160
are taken out of spare and used as replacement prior to delivery, but the
replaced items shall be the
161
property of the Buyers. The radio installation and navigational equipment shall
be included in the sale
162
without extra payment if they are the property of the Sellers. Unused stores and
provisions shall be
163
included in the sale and be taken over by the Buyers without extra payment.
164
   
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the
165
Sellers’ flag or name, provided they replace same with similar items. Library,
forms, etc.,
166
exclusively for use in the Sellers’ vessel(s), shall be excluded without
compensation. Captain’s,
167
Officers’ and Crew’s personal belongings including the slop chest are to be
excluded from the sale,
168
as well as the following additional items:
 
                                                                                                                                                                                    
169
       
The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and
170
sealed drums and pay the current net market price (excluding barging expenses)
at the port and date
171
of delivery of the Vessel at no extra cost.
172
Payment under this Clause shall be made at the same time and place and in the
same currency as
173
the Purchase Price.
174
       
8. Documentation  See Addendum No. 1
175
         
The place of closing: New York.
176
         
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers at the Closing with the following documents:
178
             
a) Legal Bill of Sale in a form recordable in Panama (the country in which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.
           
b) Current Certificate of Ownership issued by the competent authorities of the
flag state of the Vessel.
         
184
c) Confirmation of Class issued within 72 hours prior to delivery.
           
d) Current Certificate issued by the competent authorities stating that the
Vessel is free from registered encumbrances.
           
e) Any such additional documents as may reasonably be required by the competent
authorities
194
for the purpose of registering the Vessel, provided the Buyers notify the
Sellers of any such
195
documents as soon as possible after the date of this Agreement.
 
 
       
At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of
197
Delivery and Acceptance confirming the date and time of delivery of the Vessel
from the Sellers to the
198
Buyers.
     
199
         
At the time of delivery the Sellers shall hand make available to the Buyers the
classification certificate(s) as well as all
200
plans etc., which are on board the Vessel. Other certificates which are on board
the Vessel shall also
201
be handed over made available to the Buyers unless the Sellers are required to
retain same, in which case the
202
Buyers to have the right to take copies. Other technical documentation which may
203
be in the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so
204
request. The Sellers may keep the Vessel’s log books but the Buyers to have the
right to take
205
copies of same.
206
                   
9. Encumbrances
207
         
The Sellers warrant that the Vessel, at the time of delivery, is free from all
mortgages.
           
10. Taxes, etc.
212
         
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag, and in
213
connection with the closing of the Sellers’ register shall be for Buyers’
account.
214
         
11. Condition on delivery
216
         
The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear expected. However, the Vessel shall
be delivered with her class maintained free of conditions and recommendations
(other than those for which the time presented by class for curing the condition
of recommendation has not passed), with certificates valid and up to date.
         
12. Name/markings
230
         
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
This shall be completed within seven (7) days of delivery.
231
             
13. Buyers’ default
232
         
 
       
16. Arbitration
           
a)* This Agreement shall be governed by and construed in accordance with English
law
263
and any dispute arising our of this Agreement shall be referred to arbitration
in London in
264
accordance with the Arbitration Acts 1950 and 1979 or any statutory modification
or
265
re-enactment thereof for the time being in force, one arbitrator being appointed
by each
266
party. On the receipt by one party of the nomination in writing of the other
party’s arbitrator,
267
that party shall appoint their arbitrator within fourteen days, failing which
the decision of the
268
single arbitrator appointed shall apply. If two arbitrators properly appointed
shall not agree
269
they shall appoint an umpire whose decision shall be final.
270
         
b)* This Agreement shall be governed by and construed in accordance with Title 9
of the
271
United States Code and the Law of the State of New York and should any dispute
arise out of
272
this Agreement, the matter in dispute shall be referred to three persons at New
York, one to be appointed by each of the parties hereto, and the third shall be
appointed by the Chair at the time of the Arbitration Committee of the Maritime
Law Association of the United States. The third arbitrator shall serve as chair
of the panel and shall be a practicing maritime attorney. The decision of the
arbitrators or that of any two of them shall be final, and for purpose of
enforcing any award, judgment may be entered thereon by any court having
jurisdiction. The proceedings shall be conducted in accordance with the rules of
the Society of Maritime Arbitrators, Inc. New York.
273
         
278
c)* Any dispute arising out of this Agreement shall be referred to arbitration
at
279
                       , subject to the procedures applicable there.
280
The laws of                              shall govern this Agreement.
281
                   
17. This MOA is one element of the sale/charter back agreement, which includes a
Bareboat Charter Party
dated as of January 24, 2007. Simultaneously upon delivery of the Vessel to the
Buyers, the Vessel will be delivered to the Sellers/Charterers under the
Bareboat Charter Party dated as of January 24, 2007 (the “Charter”). The Vessel
will thus remain in the control and responsibility of the Sellers/Charterers
under the Charter, at all times before and after delivery to the Buyers
hereunder and the Buyers shall in no way be responsible for any costs, expenses,
documents or delays to the Vessel arising out of the delivery hereunder. Any
provisions, spares and bunkers shall remain the property and in the possession
of the Sellers.
   







FOR THE SELLERS:
FOR THE BUYERS:
       
Signed:           /s/ Christophil B. Costas                   
Signed:           /s/ Carol Ann Malinowski             
   
Name:                 Christophil B. Costas                   
Name:           /s/ Carol Ann Malinowski              
   
Title:               Attorney-In-Fact                              
Title:             Secretary                                         
   
Date:            as of January 24, 2007                        
Date:         as of January 24, 2007                        





 













--------------------------------------------------------------------------------




ADDENDUM NO. 1




To Memorandum of Agreement dated as of January 24, 2007


made by and between Beekman Shipping Corp., as Sellers, and Rushmore Shipping
LLC, as Buyers, of the M/V Seminole Princess.


Following additional documents to be presented by Sellers to Buyers upon
delivery of the Vessel:


1. Sellers’ board resolutions


2. Sellers’ Shareholders’ resolutions ratifying board resolutions


3. Sellers’ Power of Attorney


4. Sellers’ Certificate of Goodstanding


5. Secretary’s Certificate stating Sellers’ directors/officers/shareholders


6. Commercial invoice



 
7.
Such other documents, terms and conditions as set forth in the Charter which are
applicable to the transaction under this MOA



Buyers shall deliver the following documents to Sellers upon delivery of the
Vessel


1. Power of Attorney authorizing individuals to execute and deliver all
documents



 
2.
Certificate of Resolutions approving the purchase of the Vessel from Sellers and
authorizing and appointing individuals to act and authorizing issuance of Power
of Attorney.











   /s/ Christophil B. Costas                                     
Fairfax Shipping Corp.
   /s/ Carol Ann Malinowski                                  
Adirondack Shipping LLC



 


 

